Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3, 7-11, 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicant amended independent claims 1 and 9 and respectfully submitted that Kurosaki (U.S. Patent Application Publication No. 2012/0249972) and Kitano (U.S. Patent Application Publication No. 2013/0088471), taken alone or in combination, are deficient to explicitly disclose the technical features of independent claim 1.
The applicant points out that although Kurosaki in Fig. 8 teaches that the holes 79a/collimating lenses 73 (interpreted by the Office as the claimed light adjusting elements) have a one-to-one correspondence with the light sources 71, the holes 79a/collimating lenses 73 of Kurosaki do not have different diffusion capabilities or different light filtering capabilities.
Next, referring to Fig. 7 and paragraph [0112] of Kitano, Kitano merely discloses that laser light beams emitted by the laser diodes of the laser light source 604 all pass through the diffuser plate 606 and the dichroic mirror 607 (assertedly, the claimed light adjusting elements with different light filtering capabilities), and that the diffuser plate 606 and the dichroic mirror 607 together can only provide a single filtering effect to all the laser light beams that pass therethrough. Moreover, Kitano does not teach that the diffuser plate 606 and the dichroic mirror 607 have a one-to-one correspondence with the laser diodes of the laser light source 604 and that each one of the diffuser plate 606 and the dichroic mirror 607 is located on a transmission path of the corresponding laser light beam emitted by the corresponding one of the laser diodes.
As such, the homogeneity of the light intensity distributions of the illumination beam will not be effectively improved by of modifying or replacing the holes 79a/collimating lenses 73 of Kurosaki with the diffuser plate 606 and the dichroic mirror 607 of Kitano; and the combination of Kurosaki and Kitano is still unable to obtain a plurality of light adjustment elements with different light diffusion capabilities or different light filtering capabilities as set forth in independent claim 1.
Therefore, independent claim 1 is patentable over the prior of record. Claims 2-3 and 7-8 depend on independent claim 1
In the same rationale as provided for the amended independent claim 1 above, independent claim 9 as currently amended to recite the corresponding technical feature as claimed not explicitly disclosed by Kurosaki and Kitano stands also non-obvious over Kurosaki and Kitano. Thus, independent claim 9 is allowed over the prior of record.
Claims 10, 11, 15 and 16 depend on independent claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383.  The examiner can normally be reached on M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875